Citation Nr: 0113647	
Decision Date: 05/15/01    Archive Date: 05/23/01

DOCKET NO.  00-14 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities prior to November 28, 1994.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel

INTRODUCTION

The veteran had active service from September 1943 to January 
1946.  

The current matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a November 1984 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Paul, Minnesota, that denied his claim for 
a total disability rating based on individual unemployability 
due to service-connected disabilities (TDIU).  

It is noted that in a rating action dated in March 1995 
subsequent to the rating action on appeal, the veteran was 
awarded a TDIU, effective from November 28, 1994.  The 
veteran then sought an earlier effective date.  That issue 
was addressed and denied by the Board in an October 1998 
decision, which the veteran appealed to the United States 
Court of Appeals of Veterans Claims (Court).  However, the 
Board did not consider the possible effect of the November 
1984 rating decision on the veteran's claim.  In January 
2000, the Court issued an Order which dismissed the veteran's 
appeal for lack of jurisdiction.  In its Order the Court 
noted that since the veteran had never been furnished notice 
of the November 1984 denial of his TDIU claim, that claim was 
still open and unless or until the RO provided such notice, 
the veteran was free to submit a Notice of Disagreement 
therewith.  

The RO provided notice to the veteran of the November 1984 
denial of entitlement to a TDIU by letter dated in March 
2000.  Thereafter the veteran initiated and perfected his 
appeal.  Thus, the Board has characterized the issue now 
before it as entitlement to a TDIU prior to November 28, 
1994.  


REMAND

Based on a preliminary review of the claims folder, the Board 
has determined that additional development and readjudication 
is necessary before final appellate review may be undertaken 
in this case.  While this claim remained opened (since 
November 1984) a great deal of additional evidence was 
submitted and/or obtained by the RO, to include the veteran's 
complete records from the Social Security Administration 
(SSA) which were used to determine eligibility for SSA 
disability benefits in 1984.  Yet the RO in June 2000 failed 
to consider any of this additional evidence added to the 
record since 1984 when it issued the Statement of the Case in 
June 2000.

In addition, the Board notes that although the veteran 
submitted copies of some of his VA treatment records in 
February 1983, and the RO has obtained copies of the 
veteran's VA treatment records dated from June 1986, the RO 
has not obtained and associated the veteran's VA treatment 
records from February 1983 to June 1986.

There has also been a significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  The Board notes that the records referred to above 
should be requested and obtained by the RO.  In addition, 
because the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the appellant if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).  Therefore, for these reasons, a remand is 
required.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should request that the veteran 
provide information as to all health care 
providers who have treated him for his 
left hand and arm disability from January 
1983 to November 1994.  The RO should 
then, with the veteran's assistance, 
obtain any additional records that have 
not yet been associated with the claims 
folder.  These should include VA treatment 
records dated from February 1983 to June 
1985.  If such records are unavailable, 
that fact should be documented in the 
claims folder and the veteran should be so 
notified.   

3. Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The purpose of this REMAND is to afford the veteran due 
process of law and to provide for additional development of 
evidence.  The Board does not intimate any opinion as to the 
merits of this case, either favorable or unfavorable, at this 
time.  The veteran is free to submit any additional evidence 
he desires to have considered in connection with the present 
appeal.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No further action is required of the veteran until he is 
notified.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


